DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/13/2022 with respect to the objection to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn. 
Applicant's arguments filed with respect amended claims 1 and 20 being novel over the prior art of record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of Engler (US 2021/0268136).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Satermo (US 11,129,505) in view of Yong (KR20180012506A) and further in view of Engler (US 2021/0268136).
As for claims 1-7, 9-12, 16 and 17, Satermo discloses a hand-sanitizing system comprising: a heating element for heating air (232, fig. 2B, 5:52-54); a blower configured to direct, toward a user's hand, heated air heated by the heating element (214, 232, fig. 2B); a second reservoir configured to hold a second fluid comprising a sanitizing agent (5:28-30, examiner notes that a sprayed liquid requires a reservoir of some sort since a liquid cannot be produced from the ambient environment); an atomizing device configured to atomize at least one of the first fluid and the second fluid (5:28-30, examiner notes that a liquid spay is an atomization of the liquid source); and a controller configured to activate the blower, the heating element, and the atomizing device to direct heated air, the first fluid, and the second fluid toward the user's hand (302, figs. 3 and 2B); further comprising an ultraviolet (UV) light configured to disinfect a surface of the user's hands, the UV light being configured to be activated by the controller (216, 5:9-16); wherein the UV light is a Far Ultraviolet-C (Far UV- C) light source (216, 5:9-16); wherein the blower is configured to create a venturi effect to direct at least one of the first fluid and the second fluid toward the user's hands (4:60-62); further comprising a proximity sensor configured to detect a presence of the user's hand (5:33-37); wherein the controller is further configured to activate the blower and the heating element in response to determining, based on proximity data received from the proximity sensor, that the user's hand is within a predetermined distance from the proximity sensor (5:33-37); wherein the controller is further configured to deactivate the blower and the heating element if the presence of a user is no longer detected (5:44-50, examiner notes that the energizing power is turned off when the energy beam is no longer disturbed); wherein the atomizing device is configured to atomize at least one of the first fluid and the second fluid using compressed air (5:28-30, gaseous antimicrobial agent through a sprayer requires a compressed gas for delivery); wherein the sanitizing agent comprises at least one of electrolyzed water and an antibacterial solution (5:28-30, antimicrobial includes bacteria); further comprising a collection system configured to receive an overspray comprising at least some of the first fluid or at least some of the second fluid after the first fluid and the second fluid have been directed toward the user's hands (3:1-7).
As for claim 20, Satermo discloses a sanitizing system comprising: a heating element for heating air (232, fig. 2B, 5:62-65); a blower configured to direct, toward an object, heated air heated by the heating element (214, 232, fig. 2B); a second reservoir configured to hold a second fluid comprising a sanitizing agent (5:28-30, examiner notes that a sprayed liquid requires a reservoir of some sort since a liquid cannot be produced from the ambient environment); an atomizing device configured to atomize at least one of the first fluid and the second fluid (5:28-30, examiner notes that a liquid spay is an atomization of the liquid source); and a controller configured to activate the blower, the heating element, and the atomizing device to direct heated air, the first fluid, and the second fluid toward the object (302, figs. 3 and 2B).
Satermo discloses further comprising a second flow control valve configured to receive instructions from the controller and to permit flow of at least a portion of the second fluid (302, 216, fig. 3, controller control of anti-microbial source requires a control valve of some sort) and the claimed invention except for a first reservoir configured to hold a first fluid; further comprising a first flow control valve configured to receive instructions from the controller and to permit flow of at least a portion of the first fluid. Yong teaches a first reservoir configured to hold a first fluid (claim 2, first two lines); further comprising a first flow control valve configured to receive instructions from the controller and to permit flow of at least a portion of the first fluid (claim 1, last two lines) in order to permit washing of hands in addition to drying and sterilizing them.  Satermo would benefit equally from permitting the washing of hands in addition to drying and sterilizing them.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo with a first reservoir configured to hold a first fluid; further comprising a first flow control valve configured to receive instructions from the controller and to permit flow of at least a portion of the first fluid as taught by Yong in order to permit washing of hands in addition to drying and sterilizing them. 
Satermo discloses the claimed invention except for an atomizing device comprising an ultrasonic transducer; wherein the ultrasonic transducer comprises on ultrasonic nozzle having a piezoelectric transducer configured to atomize the fluid. Engler teaches an atomizing device comprising an ultrasonic transducer (40, fig. 1A, [0038]); wherein the ultrasonic transducer comprises on ultrasonic nozzle having a piezoelectric transducer configured to atomize the fluid [0038] in order to provide a highly effective, fine, dry mist producing a high sanitizing and or disinfection rate. Satermo would benefit equally from providing a highly effective, fine, dry mist producing a high sanitizing and or disinfection rate. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo with an atomizing device comprising an ultrasonic transducer; wherein the ultrasonic transducer comprises on ultrasonic nozzle having a piezoelectric transducer configured to atomize the fluid as taught by Engler in order to provide a highly effective, fine, dry mist producing a high sanitizing and or disinfection rate. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Satermo in view of Yong and in view of Engler as applied to claim 1 and further in view of Simonovsky (US 2020/0323397).
The combination of Satermo and Yong discloses the claimed invention except for the heating element is further configured to heat at least one of the first fluid and the second fluid. Simonovsky teaches the heating element is further configured to heat at least one of the first fluid and the second fluid ([0053], first fluid) in order to control the water temperature for improved comfort. The combination of Satermo and Yong would benefit equally from controlling the water temperature for improved comfort. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo and Yong with the heating element is further configured to heat at least one of the first fluid and the second fluid as taught by Simonovsky in order to control the water temperature for improved comfort. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Satermo in view of Yong and in view of Engler as applied to claim 1 and further in view of Yu (US 2022/0022706).
Satermo discloses the collection system comprises a vacuum and an accumulation tank (3:1-14, the second fan provides the vacuum to remove liquid out of the lavatory); wherein the vacuum is provided by the blower (220, fig. 2B) and the claimed invention except for the collection system comprises an accumulation tank.  Yu teaches the collection system comprises an accumulation tank (414, fig. 5, [0049]) in order to allow excess liquid to be contained local to the unit for increased portability.  Satermo would benefit equally from allowing excess liquid to be contained local to the unit for increased portability. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo with the collection system comprises an accumulation tank as taught by Yu in order to allow excess liquid to be contained local to the unit for increased portability. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Satermo in view of Yong and in view of Engler as applied to claim 1 and further in view of Chandler (US 2018/0016773).
The combination of Satermo and Yong discloses the claimed invention except for a pump configured to transport at least some of the first fluid and at least some of the second fluid. Chandler teaches a pump configured to transport at least some of the first fluid and at least some of the second fluid [0026] in order to allow the system to provide multiple products at the dispersion point.  The combination of Satermo and Yong would benefit equally from allowing the system to provide multiple products at the dispersion point. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo and Yong with a pump configured to transport at least some of the first fluid and at least some of the second fluid as taught by Chandler in order to allow the system to provide multiple products at the dispersion point. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Satermo in view of Yong and in view of Engler as applied to claim 1 and further in view of Corris (US 3,990,848).
Satermo discloses the claimed invention except for the sanitizing system further comprising a battery configured to power at least one of the heating element, the blower, the atomizing device, and the controller. Corris teaches the sanitizing system further comprising a battery configured to power at least one of the heating element, the blower, the atomizing device, and the controller (abstract, 1:10-12, battery used for fan to spread germicidal substance) in order to provide a portable unit.  Satermo would benefit equally from providing a portable unit. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo with the sanitizing system further comprising a battery configured to power at least one of the heating element, the blower, the atomizing device, and the controller as taught by Corris in order to provide a portable unit.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Satermo in view of Yong and in view of Engler and Corris as applied to claim 18 and further in view of Rosen (US 2020/0215210).
Satermo and Corris discloses the claimed invention except for a solar power system configured to provide a charge to the battery. Rosen teaches a solar power system configured to provide a charge to the battery [0008] in order to provide an inexpensive and environmentally friendly method of recharging the battery. The combination of Satermo and Corris would benefit equally from providing an inexpensive and environmentally friendly method of recharging the battery. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Satermo and Corris with a solar power system configured to provide a charge to the battery as taught by Rosen in order to provide an inexpensive and environmentally friendly method of recharging the battery.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762